United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jefferson, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2025
Issued: May 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 3, 2013 appellant, through her counsel, filed a timely appeal from an
April 15, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
On appeal appellant’s counsel contends that the termination is contrary to the factual and
medical evidence.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation for wage-loss
and medical benefits effective September 22, 2012 as she no longer had any residuals or
disability causally related to her accepted employment-related injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated April 8, 2011, the
Board found that OWCP failed to meet its burden of proof when it terminated appellant’s
compensation benefits effective November 3, 2009.2 The Board found that there was an
unresolved conflict in the medical opinion evidence between Dr. William A. Seeds, appellant’s
treating Board-certified orthopedic surgeon, and Dr. Michael J. Jurenovich, a second opinion
Board-certified osteopathic orthopedic surgeon, with regard to whether she had any disability or
continuing residuals of her accepted right ankle and knee tendinitis. Thus, the Board reversed
the November 3, 2009 OWCP decision terminating appellant’s compensation benefits and the
March 19, 2010 OWCP hearing representative’s decision affirming the termination. The facts
and the circumstances of the case as set forth in the Board’s prior decision are incorporated
herein by reference.3
On January 18, 2012 OWCP referred appellant to Dr. Manhal A. Ghanma, a Boardcertified orthopedic surgeon, to resolve the conflict in the medical opinion evidence between
Drs. Jurenovich and Seeds on the issue of whether she had any continuing residuals or disability
due to her accepted right ankle and knee tendinitis.
In a February 1, 2012 report, Dr. Ghanma, based upon a review of the medical evidence,
statement of accepted facts and physical examination, concluded that the accepted right ankle
and knee tendinitis had resolved with no residuals or disability. He stated that there was no
evidence of tendinitis on physical examination. Dr. Ghanma reported no right ankle instability
and provided range of motion findings. He stated that appellant’s current diagnoses were right
knee arthritis, medial and lateral mensci degeneration and status post right ankle fracture with
post-traumatic right ankle arthritis, which were not employment related. Dr. Ghanma indicated
that she had work restrictions due to her right ankle arthritis and right knee arthritis, but there
were no restrictions due to her accepted employment right ankle and knee tendinitis.
On July 20, 2012 OWCP issued a notice proposing to terminate appellant’s compensation
benefits based on Dr. Ghanma’s opinion.
By decision dated September 13, 2012, OWCP finalized the termination of appellant’s
compensation benefits effective September 22, 2012.
On September 19, 2012 appellant’s counsel requested a telephonic hearing before an
OWCP hearing representative, which was held on January 15, 2013.
By decision dated April 15, 2013, OWCP’s hearing representative affirmed the
September 13, 2012 termination decision.

2

Docket No. 10-1327 (issued April 8, 2011).

3

On May 6, 2008 appellant, then a 55-year-old rural carrier, filed an occupational disease claim alleging that on
May 4, 2008 she first realized that her right knee and swollen feet were employment related. OWCP accepted the
claim for right ankle and knee tendinitis and placed her on the periodic rolls for temporary total disability.

2

LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.5 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.7 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.8
Section 8123(a) of FECA provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”9 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.10
ANALYSIS
OWCP accepted appellant’s claim for right ankle and knee tendinitis and paid appropriate
compensation and medical benefits. It placed her on the periodic rolls for temporary total
disability by letter dated September 4, 2008. By decision dated September 13, 2012, OWCP
terminated appellant’s compensation benefits effective September 22, 2012 on the basis that the
weight of the medical opinion evidence rested with Dr. Ghanma, an impartial medical examiner.
This decision was affirmed by an OWCP hearing representative in an April 15, 2013 decision.
In a February 1, 2012 report, Dr. Ghanma reviewed the medical record along with a
statement of accepted facts and presented examination findings. Based on his review of the
4

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

5

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

6

See I.R., Docket No. 09-1229 (issued February 24, 2010); J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB
284 (1988).
7

A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
8

B.K., Docket No. 08-2002 (issued June 16, 2009); Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB
660 (2003).
9

5 U.S.C. § 8123(a); see also R.H., 59 ECAB 382 (2008); Raymond A. Fondots, 53 ECAB 637 (2002); Rita
Lusignan (Henry Lusignan), 45 ECAB 207 (1993).
10

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

3

medical evidence, statement of accepted facts and physical examination, he concluded that
accepted right ankle and knee tendinitis had resolved with no residuals or disability.
Dr. Ghanma related that there was no evidence of tendinitis and no right ankle instability. He
stated that appellant’s current diagnoses were right knee arthritis, medial and lateral mensci
degeneration and status post right ankle fracture with post-traumatic right ankle arthritis, which
were not employment related. Dr. Ghanma indicated that she had work restrictions due to
nonwork-related right ankle arthritis and right knee arthritis.
The Board finds that Dr. Ghanma’s impartial opinion negates a causal relationship
between appellant’s continuing conditions and disability related to her employment. The
medical evidence establishes that appellant no longer has any residuals from her accepted right
ankle and knee tendinitis conditions. Dr. Ghanma’s opinion is sufficiently probative,
rationalized and based upon a proper factual background. Therefore, OWCP properly accorded
Dr. Ghanma’s opinion the special weight of an impartial medical examiner. The Board therefore
finds that Dr. Ghanma’s opinion constituted the weight of medical opinion and supports
OWCP’s September 13, 2012 decision to deny any entitlement to continuing compensation
based on her accepted conditions.11
Appellant’s counsel contends on appeal that the termination is contrary to the factual and
medical evidence. As noted above, the Board found that OWCP properly relied upon
Dr. Ghanma’s opinion as the impartial medical specialist in finding that appellant no longer had
any residuals or disability due to her accepted employment injuries.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective September 22, 2012.

11

See Sharyn D. Bannick, id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 15, 2013 is affirmed.
Issued: May 7, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

